Citation Nr: 1220529	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  07-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from August 1953 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

In October 2009, the Board issued a decision which, in pertinent part, denied service connection for a skin disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2011 Memorandum Decision, the Court vacated that part of the Board's October 2009 decision which denied service connection for a skin disorder, and remanded the issue to the Board for additional development in compliance with the Memorandum Decision. 

In January 2012, a letter was sent to the Veteran and his attorney in which they were given 90 days from the date of the letter to submit additional argument or evidence in support of her appeal prior to the Board's readjudication.  In May 2012, the Veteran's representative submitted additional argument.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

In its October 2011 Memorandum Decision, the Court found that the Board's reliance on a July 2008 VA examination report was in error, as the opinion provided in the VA examination report failed to discuss the evidence of fungus on the Veteran's major hand in the Veteran's service treatment records, particularly in light of the VA examiner's finding that the Veteran's rash responded to antifungal cream, along with a 2004 VA treatment record which reflects that the Veteran was treated for a presumed fungal infection.  Thus, the Court concluded that the Veteran should be provided with a new VA examination to determine whether the fungus-related rash that the Veteran now reports is the same rash that he contracted during service.  Accordingly, a new VA examination must be provided to the Veteran.  The VA examination must be provided when the Veteran's skin disorder is active.  See Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in evaluating disabilities that are subject to periodic exacerbations or outbreaks, an examination should be scheduled during such an exacerbation).

In addition, the Court noted the Veteran's argument that certain service treatment records may be missing from his claims file.  In that regard, the RO must ensure that all of the Veteran's service treatment records have been obtained and associated with the claims file.

Accordingly, the case is remanded for the following action:

1.  The RO must ensure that all of the Veteran's service treatment records from his period of active duty service have been obtained and associated with the claims file.  All efforts to obtain the service treatment records must be documented in the claims file by the RO.  If the RO determines that additional service treatment records do not exist or that further efforts to obtain the records would be futile, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) advise the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be provided with a new VA examination to determine the etiology of his current skin disorder.  This examination must be scheduled during a period of flare-up of the Veteran's skin disorder, which is likely to occur at short notice.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  Appropriate instructions must be provided to the Veteran in this regard.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, to include the Veteran's statements, the VA examiner must provide an opinion as to whether the Veteran's current skin disorder is related to his active duty service.  The VA examiner must specifically address the evidence in the service treatment records which shows treatment for fungus on the Veteran's hand and the post-service medical evidence which reveals treatment for a fungal infection, and must provide an opinion as to whether the Veteran's current skin disorder is the same as or otherwise related to his inservice fungal infection.  The RO must remind the examiner that the Veteran's statements are competent evidence of symptoms during service and thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all appropriate development, the RO must readjudicate the issue of entitlement to service connection for a skin disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

5.  THE APPELLANT'S APPEAL IS ADVANCED ON THE DOCKET.  This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



